Citation Nr: 1123300	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  09-34 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for residuals of hepatitis C.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The appellant had active duty for training (ADT, ACDUTRA, or training) from January 2, 1977 to January 31, 1977.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals from an October 2008 rating decision of the VA Regional Office in Buffalo, New York that declined to reopen the claim of entitlement to service connection for cryptorchidism with left orchiectomy, and denied service connection for hepatitis C.

The appellant was afforded a personal hearing in May 2010 before the undersigned Veterans Law Judge sitting at Buffalo, New York.  The transcript is of record.  

In an August 2010 decision, the Board declined to reopen entitlement to service connection for orchitis, and remanded the claim of entitlement to service connection for hepatitis C for further development.  The case was remanded for additional development by Board remand in February 2011.  


FINDING OF FACT

Hepatitis C was not manifest during service or for many years thereafter, and is unrelated to service.


CONCLUSION OF LAW

Residuals of hepatitis C were not incurred in or aggravated by ACDUTRA. 38 U.S.C.A. 38 U.S.C.A. §§ 101 (24) 106, 1110, 1131 (West 2002 & Supp. 2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that he has hepatitis C that he could have only contracted from inoculations he was given when he entered ADT.  He presented testimony on personal hearing in May 2010 that his doctor had told him this was the most likely mode of transmission of the disease.  Testimony was presented to the effect that he had not had any additional risk factors for the disease process after training.

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA).

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, the duty to notify was satisfied prior to the initial unfavorable decision on the claim by letters dated in March and December 2008 that addressed the required notice elements.  The letters informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  The letters also addressed the effective date elements of the claim. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For these reasons, the Board may proceed to decide the appeal.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Extensive private medical records have been received and considered.  The appellant presented testimony before the undersigned Veterans Law Judge in May 2010 who identified and advised the Veteran of a potential evidentiary defect and a suggestion for a cure.  The actions of the Veterans Law Judge supplement VCAA and comply with 38 C.F.R. § 3.103 (2010).  The case was remanded for further development and the appellant was afforded a VA examination with a clinical opinion in August 2010, which is determined to be adequate for rating purposes.  Extensive records from the Social Security Administration were received for review.  The appellant's assertions and the whole of the record have been carefully considered.  Neither the appellant nor his representative has identified, and the record does not otherwise indicate any additional existing evidence that is necessary or is able to be secured for a fair adjudication of the claim that has not been obtained.

The Board thus finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The claim of entitlement to service connection for residuals of hepatitis C is ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty training (ADT or ACDUTRA), or injury incurred while performing inactive duty training (INACDUTRA). 38 U.S.C.A. §§ 101 (24) 106, 1110, 1131 (West 2002 & Supp. 2010).


Factual Background

ADT records dated in January 1977 reflect no complaints, symptoms or findings pertaining to the liver or blood.  On physical examination for Medical Board purposes in January 1977, it was noted that the abdomen was soft and that the liver was not felt.  The abdomen and viscera were evaluated as normal.  

A claim for conditions that included hepatitis C from ADT inoculations was received in February 2008.

Received in support of the claim were extensive private clinical records dated between 1997 and 2007 indicating that the appellant was admitted in November 1998 to the Rochester General Hospital Emergency Department under a mental hygiene arrest owing to a domestic matter.  Upon admission, laboratory studies revealed liver dysfunction.  A hepatitis panel was performed yielding positive results for A-AB and C-AB.  The appellant admitted that he had used intranasal cocaine and had been a heavy drinker in the past, and also stated that he had had many sexual partners, but not for the past 20 years.  It was noted that he had clear-cut evidence of chronic liver disease, and that questionable liver disease had been noted by his family doctor in the past.  

Subsequent records show that the appellant underwent a liver transplant in July 2003 for hepatitis C and alcoholic cirrhosis.  In a Strong Memorial Hospital clinical record dated in September 2005, the appellant admitted that he had stopped drinking in 2002 and that he had used cocaine before he stopped using it in 2002.  A clinic note dated in July 2007 indicated that the hepatitis C virus had been undetectable since November 2006.

The appellant was afforded a VA compensation and pension examination in August 2010.  The clinical history indicated that there was a history of chronic liver disease factors that included intranasal cocaine use after service.  The appellant reported engaging in intranasal drug use after he was diagnosed with hepatitis C.  He stated that he had been in his current relationship for 31 years and said that he had had several sexual relationships.  

The examiner noted that the claims folder was reviewed.  She referred to clinical records dated in November 1998 in which the appellant had admitted to intranasal cocaine use and many sexual partners.  It was noted that this was inconsistent with the Veteran's current statements to the effect that he did not use cocaine until after hepatitis C was diagnosed, and that he had only had several sexual partners.  The examiner noted that the appellant had not been diagnosed with hepatitis C at the time the clinic note was written.  She stated that in fact, the doctor who wrote the note was the one who ordered the hepatic function panel and discovered the hepatitis C after the note was written.

Following examination, the VA examiner opined that hepatitis C was less likely than caused by or a result of inoculations required for military service.  She related that if used needles had been utilized for the appellant's inoculations, this could have resulted in hepatitis C, but that it was impossible to determine if the needles were contaminated at the time.  It was added that appellant had other risk factors, including intranasal drug use and history of many sexual partners that could have caused hepatitis C.

Legal Analysis

The appellant asserts that he developed hepatitis C from air gun inoculations when he entered ADT in 1977.  Testimony was presented in May 2010 to the effect that he had no risk factors for hepatitis C prior to or after entering ACDUTRA.  After a careful review of the record, the Board finds that the Veteran's claim of hepatitis C of service onset is not verified or credible.

The available evidence first documents a finding of hepatitis C in 1998.  This is more that 20 years after the appellant was discharged from ACDUTRA.  He had the benefit of a VA examination in August 2010 whereupon the claims folder was reviewed.  The claims file clearly established a reliable chronology from which the examiner could provide an informed and reasoned opinion.  On this occasion, it was reported that the appellant endorsed cocaine use after the diagnosis of hepatitis C, and only several sexual partners in his lifetime. [See VBA letter 211B (98-110) November 30, 1998 for risk factors for contracting hepatitis C]  The examiner correctly noted, however, that the appellant's current statements were clearly at odds with what was documented in the record.  It was reported that prior clinical records showed that he had admitted to at least two notable risk factors for hepatitis C - intranasal cocaine use and many sexual partners prior to his diagnosis.  The examiner suggested that while he could have contracted hepatitis C if he had been inoculated in service with used needles, there was no way to determine whether the needles were contaminated.  The Board points out, however, that the appellant has not stated that he was inoculated with needles, but with an air gun injector.  Therefore, the development of hepatitis C through used needles is not viable theory of entitlement for service connection.  Moreover, the examiner ultimately determined that it was less likely than not that hepatitis was caused by inoculations in service.  This opinion, based on a supported factual predicate, is far more reliable and constitutes negative evidence.  There is nothing else in the record, other than the appellant's own statements and testimony that relates hepatitis C to service.  

The Board has carefully considered the lay statements, history and testimony that hepatitis C is related to service.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  A layman is competent to report that he or she experiences symptoms as such come through one of the senses. See Layno v. Brown, 6 Vet. App 465, 470 (1994).

In considering the history as detailed above, the Board finds that the Veteran is competent to provide evidence about what symptoms he has experienced or experiences. See Layno.  Moreover, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau, the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the U.S. Court of Appeals for Veterans Claims (Court) has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board observes, however, that despite the appellant's testimony and similar assertions as to having no risk factors for the disease prior to or after service, private clinical records in November 1998 reflect that he clearly admitted to the past use of intranasal cocaine, as well as having had many sexual partners.  Thus, by his own admissions, he had at least two significant risk factors for hepatitis C after service, which he has more recently denied.  We conclude that his report for treatment purposes is far more probative than a report for compensation purposes.  As noted by the Federal Circuit, the Board may not discount lay evidence when such discounting is appropriate.  Rather, the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  Buchanan  v. Nicholson, 451 F.3d 1331 (2006).  In view of such, the Board finds that the appellant is an unreliable historian and that his statements in this regard are not credible.  

Moreover, the etiology of the hepatitis C is not found to be susceptible of lay opinion.  In this respect, a medical professional has the greater skill.  Therefore, even considering the layperson account, the Board concludes that the opinion of a medical professional in this matter is far more probative because the presence of hepatitis C is ascertained by laboratory study.  Furthermore, the VA examiner in 2010 considered the reported risk factors after service and determined that hepatitis C was less likely than not of service onset.  It was also noted that the Veteran had other post service risk factors for hepatitis C and these could have led to the development of such.  The Board finds that the VA examiner's opinion is consistent with the record and far more probative than the appellant's own statements and testimony.  The Court has held that the probative value of medical evidence is based on the medical expert's personal observation of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. See Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).  In this case, there is no reliable or competent evidence linking hepatitis C to service or to any incident therein.  Under the circumstances, service connection for hepatitis C must be denied.

In reaching this determination, the Board has considered all the evidence of record to include the lay and medical evidence.  However, the more probative evidence consists of the opinion of the skilled professional.  The opinion is based upon clinical findings, a review of the record and consideration of the appellant's statements in the record.  The Board finds that the appellant's statements as to the onset of hepatitis C do not provide a credible basis for a lay nexus to service in this instance.  He has not been a reliable or consistent historian and his testimony and statements in this regard are self-serving and not credible.  His lay account in conjunction with objective clinical evidence provides no basis for a favorable decision in this matter.

For the foregoing reasons, the Board concludes that there is no reliable and probative evidence indicating that hepatitis C or any residuals thereof is related to service or to any incident therein.  The Board finds that the preponderance of the evidence is against the claim and service connection must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for residuals of hepatitis C is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


